Title: To Alexander Hamilton from Benjamin Walker, 28 December 1790
From: Walker, Benjamin
To: Hamilton, Alexander


Paris 28th Decr. 1790
Sir,
When I obtained leave of absence from America for six Months my principal object was a visit to my friends whom I had not seen for twenty years but I also engaged to pass from London to this place during my stay in Europe in order to inspect into the proceedings of the Agents of the Scioto Company and adjust their accounts. I accordingly came here about a Month since and have found their affairs in so embarrassed a situation as to require my utmost exertions to save them from ruin. I have written them fully on the subject and have undertaken to promise that tho my leave of absence expires in March I will not desert their business till I have endeavoured to rescue it tho it should detain me longer. In fact the honor and interest of the United States is concerned in this affair for seven or Eight hundred Emigrants are now in America who have purchased and paid for lands for which the United States will never get a farthing unless I can rescue the business from the miserable situation it is in. I flatter myself therefore I shall not be blamed for the determination I have taken to remain and employ myself in this business until the March Packet arrives from America especially as I know the business of my Office is conducted by my deputy with all the application and integrity as if I was present.
As it is now out of all question that the Scioto Company will not be able to make good their Contracts with Congress I cannot help thinking that Congress will find it their Interest to agree to some new arrangement in which the Company shall be bound to pay for the land only as they want it. Under such an arrangement I have no doubt great quantities may be well disposed off and thousands of Emigrants be sent over. But to be bound to pay such large sums at any fixed period whether the land is disposed of or not is & ever will be too hazardous an undertaking for any set of Men to engage in. If the present Company can stand the shock of their heavy advances & can make such an arrangement as I mention, I have no doubt they may go on well and benefit themselves as well as their Country, at the same time holding out an Asylum for thousands whom the intestine divisions of Europe will for some time to come will oblige to seek happiness elsewhere.
